Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “can be driven” on line 3 renders claim indefinite since what’s following thereafter is not positively ascertained in the body of the invention.
The phrase “said tiltable structure” lacks the proper antecedent basis, since there is no tiltable structure recited preceding the phrase. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouyama (US 2010/0 328 745 A1).

Regarding claim 1, Kouyama discloses a microelectromechanical device (Fig. 3), comprising: 
a fixed structure (113 para 31, line 4) defining a cavity (see cavity inside of fixed structure 113); 
a tiltable structure (deflecting mirror 111 para 31, lines 3-4) elastically suspended in the cavity and having a main extension in a horizontal plane (see elongated outer frame 113); and 
a plezoelectrically driven actuation structure (112 and 300) that is biased for causing rotation of the tiltable structure about at least a first rotation axis parallel to a first horizontal axis of said horizontal plane (para 33, lines 1-4), said actuation structure (300) being interposed between the tiltable structure (111) and the fixed structure (113); 
wherein said piezoelectrically driven actuation structure (112, 300) comprises at least a first pair of driving arms (112b, 112c) including respective regions of piezoelectric material (320, para 33, line 4) and which are elastically coupled to the tiltable structure (111) on opposite sides of the first rotation axis by respective first decoupling elastic elements (112a), said respective first decoupling elastic elements being stiff in regard to movements out of the horizontal plane and being compliant in regard to torsion about said first rotation axis (para 31, lines 9-10, decoupling elastic 11a connected to deflection mirror 111 is stiff and holds/restricts the movement out of the horizontal plane and compliant in regard to torsion about the first rotational axis).

Regarding claim 2, the device according to claim 1, wherein said first decoupling elastic elements (112a) are coupled to said tiltable structure (deflecting mirror 111) in the proximity of said first rotation axis (along the axis of 112-112 as shown in Fig. 3).

Regarding claim 18, the device according to claim 1, further comprising electrical-contact pads (330) that are carried by said fixed structure and electrically connected to regions of piezoelectric material (320) for the piezoelectrically driven actuation structure in order enable electrical biasing thereof by electrical biasing signals (paras 33 and 34).

Regarding claim 20, the device according to claim 1, wherein said tiltable structure carries a reflecting surface so as to provide a mirror structure (111 is a deflecting mirror). 

Regarding claim 21, Kouyama discloses a pico-projector apparatus, for use in a portable electronic apparatus, comprising: 
a light source (Fig. 2, LS), which can be driven for generating a light beam based on an image to be generated;
a micromechanical device (100); and 
a driving circuit (300) configured to supply electrical driving signals for causing rotation of said tiltable structure (100); 
wherein the micromechanical device as described above rejection for claim 1.

Claims 1-3, 5, 13-16, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/113602 A1 (from IDS).

Regarding claim 1, WO 2010/113602 A1 discloses a microelectromechanical device (Fig. 1), comprising: 
a fixed structure (5) defining a cavity (see cavity inside of fixed structure 5); 
a tiltable structure (deflecting mirror 2) elastically suspended in the cavity and having a main extension in a horizontal plane (see plane xy); and 
a plezoelectrically driven actuation structure (driving sections 4a-4d) that is biased for causing rotation of the tiltable structure about at least a first rotation axis parallel to a first horizontal axis of said horizontal plane (xy), said actuation structure (4a-4d) being interposed between the tiltable structure (2) and the fixed structure (5); 
wherein said piezoelectrically driven actuation structure (4a-4d) comprises at least a first pair of driving arms (4a, 4b and 4c,4d) including respective regions of piezoelectric material (Fig. 6, 19a) and which are elastically coupled to the tiltable structure (2) on opposite sides of the first rotation axis by respective first decoupling elastic elements (6a, 6b, 6c, 6d), said respective first decoupling elastic elements being stiff in regard to movements out of the horizontal plane (xy) and being compliant in regard to torsion about said first rotation axis (x).

Regarding claim 2, the device according to claim 1, wherein said first decoupling elastic elements (6a, 6b, 6c, 6d) are coupled to said tiltable structure (deflecting mirror 2) in the proximity of said first rotation axis (x, see Fig. 1).

Regarding claim 3, the device according to claim 2, wherein a distance between a coupling point of said first decoupling elastic elements to said tiltable structure and said first rotation axis is smaller than a respective distance between said coupling point and an edge end of said tiltable structure along a second horizontal axis of said horizontal plane, orthogonal to said first horizontal axis (see Fig. 3, 14a, 15a, 12a, 11a, 10a, 8a).

Regarding claim 5, the device according to claim 1, wherein said tiltable structure (2) is elastically coupled to said fixed structure (5) at said first rotation axis by elastic suspension elements (at 8a and 8b of Fig. 1), said elastic suspension elements being stiff in regard to movements out of the horizontal plane (xy) and being compliant in regard to torsion about said first rotation axis (x); said elastic suspension elements extending along said first rotation axis between a central portion of opposite sides (see both 8a, 8b are disposed at central portion) of the tiltable structure (2) and said fixed structure (5).

Regarding claim 13, the device according to any claim 1, wherein said first pair of driving arms (4a-4d) have a first end elastically coupled (via 9a-9d) to said tiltable structure (2) through said respective first decoupling elastic elements (6a-6d) and a second end, longitudinally opposite with respect to said first end, fixedly coupled (see Fig. 1, the second end is coupled to 5) to said fixed structure (5).

Regarding claim 14, the device according to claim 13, wherein said driving arms have a main extension (see 4a-4d) along said first rotation axis (x).

Regarding claim 15, the device according to claim 13, wherein said first pair of driving arms have a main extension parallel to a second horizontal axis (y) of said horizontal plane (xy), orthogonal to said first horizontal axis (x, see Fig. 1).

Regarding claim 16, the device according to claims 13, further comprising a second pair of driving arms (4c and 4d of 4a-4d can be considered as a second pair of driving arms) arranged on opposite sides of the first rotation axis and arranged symmetrically to the first pair of driving arms with respect to a second horizontal axis of said horizontal plane, orthogonal to said first horizontal axis; said second pair of driving arms carrying respective regions of piezoelectric material (19 PZT) and being elastically coupled to the tiltable structure opposite sides and in the proximity of the first rotation axis through respective second decoupling elastic elements (CP), wherein said respective second decoupling elastic elements are stiff in regard to movements out of the horizontal plane and are compliant in regard to torsion about said first rotation axis (see Fig. 1). 

Regarding claim 20, the device according to claim 1, wherein said tiltable structure carries a reflecting surface so as to provide a mirror structure (2 is a deflecting mirror). 

Regarding claim 21, WO 2010/113602 A1 discloses a pico-projector apparatus, for use in a portable electronic apparatus, comprising: 
a light source (Fig. 11, 230), which can be driven for generating a light beam based on an image to be generated;
a micromechanical device (261); and 
a driving circuit (262, 282) configured to supply electrical driving signals for causing rotation of said tiltable structure (2); 
wherein the micromechanical device as described above rejection for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/113602 A1 in view of  Takimoto et al (US 9,729,038 B2).
WO 2010/113602 A1 discloses the claimed invention as set forth above except for wherein said first decoupling elastic elements are of a folded type or wherein said elastic suspension elements are of a folded type.
Takimoto et al discloses folded type elastic elements (see Figs. 1-3).
It would have been obvious to one having ordinary skill in the art  at the time of invention before the effective filing date to make the first decoupling elastic elements to be a folded type or the elastic suspension elements to be a folded type as taught by Takimoto et al for the purpose of reducing high stress exerted on the elastic elements. 

Allowable Subject Matter
Claims 7-12, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7-8, claim are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein the folded type for the elastic suspension elements comprises: a first folded structure elastically coupling a supporting element aligned with the first rotation axis to the tiltable structure on one side of the first rotation axis; and a second folded structure elastically coupling the supporting element aligned with the first rotation axis to the tiltable structure on an opposite side of the first rotation axis as set forth in the claimed combination;
Regarding claims 9-12, claim are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein said fixed structure forms, in the horizontal plane, a frame that delimits and surrounds said cavity and includes a first and a second supporting element which extend longitudinally along said first rotation axis within the cavity starting from said frame, on opposite sides of said tiltable structure; and wherein said elastic suspension elements extend between said tiltable structure and a respective one of said first and second supporting elements as set forth in the claimed combination; 
Regarding claim 17, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest wherein said driving arms have a general C shape, with a major side of the C shape that extends longitudinally parallel to said first rotation axis on the opposite side of said tiltable structure with respect to said first rotation axis, and with minor sides of the C shape that extend parallel to a second horizontal axis of said horizontal plane on opposite sides of said tiltable structure with respect to said second horizontal axis; wherein each driving arm is fixedly coupled to the fixed structure at said major side and is elastically connected to the tiltable structure through a respective pair of decoupling elastic elements at said minor sides as set forth in the claimed combination; and 
Regarding claim 19, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest wherein said tiltable structure is configured to perform rotation movements both about said first rotation axis and about a second rotation axis that is parallel to a second horizontal axis of said horizontal plane and orthogonal to said first horizontal axis; and wherein said tiltable structure comprises: an inner frame which internally defines a window and is elastically coupled to said driving arms through said first decoupling elastic elements so as to be driven in rotation about said first rotation axis; and a supporting element housed in said window and elastically coupled to the inner frame through elastic elements, wherein said elastic elements are compliant in regard to torsion about the second rotation axis, said supporting element configured to be driven in rotation about said second rotation axis; and wherein said actuation structure comprises further regions of piezoelectric material carried by said driving arms and configured to be biased for causing rotation of said supporting element about the second rotation axis in a way that is independent of and decoupled from the inner frame as set forth in the claimed combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/24/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872